Laughlin, J. (dissenting) :
It was lawful to employ the girl Florence De Flora in the factory of the Kurslieedt Manufacturing Company, as she was over fourteen years of age, but since she was under sixteen her employment without an employment certificate was prohibited. It does not appear when she was employed or how long she had been *438working in the factory. The defendant did not employ her and it was not shown that he ever saw her there. He had charge of the factory and concedes that he was the responsible head of the business. That, however, did not make him liable, as matter of law, under section 10 of the Labor Law. . It may have been competent for the Legislature to render an employer or his superintendent, liable for the- acts of their respective employees or subordinates with respect to employing children, but the provisions of section 70 of the Labor Law do not show that such was the intention of the/ Legislature. I think - that it was intended to hold an, employer or person in authority liable only for his own acts or for the acts of ■others of which he had or is fairly chargeable with guilty knowledge. In my opinion, therefore, it was competent for the defendant to show the facts and circumstances under which the girl was employed and that he not only had up knowledge of the violation of the law, but that her employment, without a certificate, was in direct violation of' his orders. It would then have been for the court or jury to determine whether or not he w'as properly chargeable with guilty knowledge to make it in effect an employment by himself or .to render him liable for suffering or permitting her employment by allowing the employment to continue,
I, therefore, vote for reversal. .
Patterson, P. J., concurred.
Judgment affirmed. ■